Citation Nr: 0017607	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-10 257A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for dorsolumbar 
paravertebral myositis, status post fracture of the L3-4 
transverse process, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which granted a 
claim by the veteran seeking entitlement to an increased 
disability rating for her service-connected low back 
disorder, assigning a 20 percent disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected low back disorder 
involves dorsolumbar paravertebral myositis, status post 
fracture of the L3-4 transverse process, and is manifested by 
a small disc herniation at L4-L5.  Objective manifestations 
consist of moderate muscle spasm, mild left-sided extremity 
weakness and atrophy, intermittent positive straight leg 
raising and Lasegue's sign, and range of motion consisting of 
flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion to 15 degrees, and right and left 
rotation to 35 degrees.

3.  Subjective and functional complaints consist of pain on 
motion, weakness, radiating pain, and difficulty with 
prolonged bending, sitting, and standing.

4.  Manifestations of severe intervertebral disc syndrome or 
severe limitation of lumbar range of motion are not shown by 
the evidence of record.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected dorsolumbar paravertebral myositis, 
status post fracture of the L3-4 transverse process, have not 
been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5021-5292, 5293  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because she has established service connection for a 
low back disorder and has asserted that her disability is 
currently worse than rated.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that a well-grounded claim 
for an increased rating was established where a veteran 
asserted that a service-connected condition had worsened 
since the last time a claim for an increased disability 
evaluation had been considered by VA).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA examination of her back, a personal 
hearing before a local hearing officer at the RO, and the 
opportunity to submit any additional evidence in support of 
her claim.  She has not indicated that there is any other 
relevant evidence available but not yet of record.  Overall, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran had no 
noted back problems at the time of entering service, 
according to a September 1985 induction medical examination 
report.  Service outpatient notes from August 1988 show that 
she fractured the transverse process of the lumbar spine, was 
given leave for 6 weeks, and was gradually improving.  She 
still had significant pain when performing physical training.  
Objectively, there was no significant deformity or masses of 
the back, but there was tenderness over the left iliac crest 
and lumbar spine.  Assessment was status post fracture of the 
transverse process.  A January 1989 note indicates that the 
transverse process fracture was caused by a fall.  Complaints 
at that time were of pain without radiation.  The veteran had 
a limp, but had a full range of active motion and no 
tenderness to palpation.  Assessment was "no path[ology]."  
A March 1990 note shows continued complaints of back pain in 
the L3-L4 area, but no sciatica.  Assessment was paraspinal 
muscle/ligamentous strain.  A February 1992 service emergency 
care record shows that the veteran was involved in a low-
speed motor vehicle accident.  She complained of neck pain.  
X-rays of the lumbar spine were normal.  The veteran's July 
1992 separation medical examination report indicates no low 
back problems; spinal status was normal.

Subsequent to service, a September 1992 VA examination report 
shows no complaints referable to the veteran's back.  
Physical examination was negative.

A February 1993 VA examination report reflects complaints of 
persistent low back pain with morning stiffness, exacerbated 
with bending and lifting.  The veteran reported a history of 
fracturing the L3-4 transverse process.  Objectively, there 
was a normal gait and stance; mild dorsal lateral deviation; 
tenderness to pressure over lower dorsal and lumbar 
paravertebral musculature; moderate spasms; and painful 
movement.  Flexion was to 80 degrees, lateral flexion to 20 
degrees, and rotation to 30 degrees, left and right.  
Straight leg raising elicited pain bilaterally.  There were 
no radicular signs.  Neurologic examination was normal.  
Diagnosis was dorsal lumbar paravertebral myositis and 
residuals of fractured vertebrae at L3 and L4.

A January 1995 private X-ray report indicates small lumbar 
osteophytes, narrowing of the intervertebral disc space at 
L5-S1, suggestive of disc disease; and frank straightening of 
the spine compatible with muscle spasm.

An April 1995 private evaluation record shows complaints of 
low back pain, localized on the left.  Strength and sensory 
examination revealed no deficit.  There was moderate low back 
spasm.

A May 1995 VA examination report indicates that the veteran 
had a history of 2 motor vehicle accidents with back trauma, 
and complained of low back pain with radiation to the 
posterior legs.  She also complained of weakness in the legs.  
Physical examination revealed no postural abnormalities of 
the back, but a fixed deformity of the back involving 
thoracolumbar scoliosis.  There was tenderness to palpation 
of the lumbar paravertebral muscles.  Flexion was to 65 
degrees, extension to 18 degrees, left lateral flexion to 12 
degrees, right lateral flexion to 22 degrees, and left and 
right rotation to 30 degrees.  There was pain on motion in 
all movements.  There was muscle atrophy of the left thigh 
and calf, and diminished left patellar reflex, suggestive of 
left L4 root damage.  Straight leg raising was positive 
bilaterally.  Strength was normal.  X-rays revealed minimal 
osteophyte formation, minimal lower lumbar spondylosis, and a 
tilted coccygeal tip.  Computed tomography (CT) revealed a 
bulging disc at L4-L5.  Diagnosis was lumbar paravertebral 
fibromyositis; clinical left L4, S1 radiculopathy; 
degenerative joint disease of the lumbar spine; and a broad-
based posterior bulging disc at L4-L5.

A June 1995 private nerve conduction velocity (NCV) and 
electromyography (EMG) report reveals increased polyphasics 
of the lumbar paraspinals.

A January 1997 VA neurosurgery consultation record reflects 
that the veteran was seen for complaints of low back pain, 
radiating to the legs, worse on the left.  Inspection 
revealed no deviations, masses, or atrophies of the back or 
extremities.  Palpation elicited no tenderness at the sciatic 
notch.  Range of motion was adequate.  Strength was normal.  
Sensation was intact.  Straight leg raising was negative.  
Lasegue's and Patrick's tests were negative bilaterally.  
Assessment acknowledged that previous X-rays and CT were read 
to show spondylosis, a tilted coccygeal tip, and bulging disc 
at L4-L5, but examination was deemed unremarkable.  A January 
1997 magnetic resonance imaging (MRI) study was read to 
reveal disc desiccation at L4-L5 and L5-S1, and a small 
herniation at L4-L5, but no lumbar herniated nucleus 
pulposus.  A March 1997 follow-up record shows that the 
veteran's pain had improved.  There was still diffuse pain of 
the paravertebral muscles, left greater than right, but there 
was a full range of motion of the back and normal strength, 
sensation, and straight leg raising.  There was no functional 
limitation.  Assessment was low back pain, most likely due to 
mechanical problems since there was no evidence of metastatic 
bone disease or radiculopathy.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in October 1997.  During the 
hearing, she stated that she had persistent pain and muscle 
spasm in the low back.  She reported that she could not drive 
because of back, neck, and knee problems.  She had difficulty 
with prolonged laying, sitting, and standing.

An October 1998 VA examination report shows subjective 
complaints of severe low back pain with radiation to both 
knees, occasional numbness and weakness, and a history of 
falls.  Precipitating factors were prolonged sleeping, 
bending, or driving.  The veteran did not need crutches, 
brace, or cane to walk.  She worked as a teacher.  Range of 
motion was flexion to 90 degrees, extension to 30 degrees, 
right and left lateral flexion to 15 degrees, and right and 
left rotation to 35 degrees.  There was painful motion on the 
last degree of range of motion.  There was objective evidence 
of mild painful motion, moderate lumbar muscle spasm, and 
mild weakness of the left ankle, dorsiflexor muscle, and 
extensor hallux longus.  There were no postural abnormalities 
or fixed deformities.  Straight leg raising and Lasegue's 
testing was positive on the left.  There was an absent left 
knee jerk and left calf and thigh atrophy, but normal ankle 
jerks.  Diagnosis was lumbar myositis and right L4-L5 small 
central disc herniation causing some compression of the 
thecal sac with disc desiccation at L4 through S1.

VA outpatient records from October and December 1998 show 
additional treatment of the low back.  Examination in 
December 1998 revealed mild lumbar tenderness, but no other 
findings.

III.  Analysis

a.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza, 7 Vet. App. at 506 (citations omitted); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence).  The Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175  (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), or, alternatively, whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55  (1990).

b.  Proper diagnostic code and rating

In determining the proper rating for the veteran's service-
connected disability, the Board must use the Diagnostic Code 
(DC) in the Rating Schedule that most closely resembles the 
condition, both in terms of the functions affected and 
anatomical localization, as well as symptomatology.  
38 C.F.R. §§ 4.20, 4.27  (1999).  When doing so, the Board 
must explain the rationale behind its use of a certain 
diagnostic code.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).

In this case, the Board finds DC 5021 applicable.  DC 5021 
specifically covers musculoskeletal myositis and the 
veteran's back disorder has been consistently diagnosed as 
involving myositis.  38 C.F.R. § 4.71a, DC 5021  (1999).  DC 
5021 pertains to myositis and authorizes a disability rating 
based on limitation of motion of the affected part.  
38 C.F.R. § 4.71a, DC 5021  (1999).  Limitation of motion of 
the lumbar spine is covered under DC 5292.  It authorizes 
ratings of 10 percent for slight, 20 percent for moderate, 
and 40 percent for severe limitation of range of motion.  
38 C.F.R. § 4.71a, DC 5292  (1999).  In this case, the most 
recent medical evidence shows only slight loss of range of 
motion of the lumbar spine.  The 1998 VA examination report 
shows flexion to 90 degrees, extension to 30 degrees, right 
and left lateral flexion to 15 degrees, and right and left 
rotation to 35 degrees.  These findings are consistent with 
the January 1997 and March 1997 VA neurosurgery consultation 
records, indicating normal range of motion of the lumbar 
spine.  While a May 1995 VA examination report indicated 
flexion only to 65 degrees, extension to 18 degrees, left 
lateral flexion to 12 degrees, right lateral flexion to 22 
degrees, and left and right rotation to 30 degrees, that 
report is more than 5 years old and is not consistent with 
other clinical findings of spinal dysfunction.  It is not as 
probative as the more recent medical evidence.  This is 
especially true since the veteran indicated in the 1997 VA 
records that her back pain had improved.  

Overall, from an objective standpoint, the Board concludes 
that there is currently only slight limitation of range of 
motion of the lumbar spine.  Ordinarily, this degree of 
limitation would warrant a 10 percent disability rating under 
DC 5292.  Id.  However, the Board must also consider any 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's spine.  38 C.F.R. §§ 4.40, 4.45, 4.59  (1999); see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the 
veteran complains of difficulty with prolonged bending, 
sitting, and standing, due to pain on motion and weakness.  
However, the most recent VA examination report calculated her 
pain on motion as being present only during the last degree 
of lumbar movements.  Her weakness was noted, but was 
described as "mild."  In addition, the veteran does not 
exhibit deformity, sensory loss, or other functional 
disability.  The 1997 VA medical records specifically state 
that there were no functional limitations.  Overall, the 
Board accepts that the veteran may have some minimal 
additional limitation of motion due to pain and weakness; 
however, it is not of such severity as to resemble actual 
severe limitation of motion.  As such, the Board finds that a 
disability rating in excess of 20 percent is not warranted 
pursuant to DC 5021-5292, given both the objective, clinical 
findings and subjective functional impairment.

DC 5285 is a rating for residuals of fractured vertebra.  
Here, it is clear that the veteran fractured the transverse 
process and not a vertebral body.  The February 1993 
diagnosis is the only reference to residuals of fractured 
vertebrae, and is not supported by x-ray evidence or the 
remainder of the clinical record.  Therefore, DC 5285 is 
inapplicable.

Muscle spasm is most appropriately rated pursuant to DC 5293 
(intervertebral disc syndrome) or DC 5295 (lumbosacral 
strain).  In this case, the Board finds that DC 5293 is 
applicable because the veteran was diagnosed with a disc 
herniation at 
L4-L5; DC 5293 specifically pertains to intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, DC 5293  (1999).  The Board 
finds DC 5295 inapplicable because the veteran's disability 
does not involve a lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, DC 5295  (1999).  Although a symptom of lumbosacral 
strain may be muscle spasm, the veteran's disability does not 
involve a listing of the spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, or 
other manifestation of a low back strain, and a higher rating 
under DC 5295 is not nearly approximated.  

DC 5293 authorizes a disability rating from noncompensable (0 
percent) to 60 percent based on the nature, frequency, and 
severity of intervertebral disc symptoms, including sciatic 
neuropathy, pain, muscle spasm, absent ankle jerks, or other 
neurological findings.  38 C.F.R. § 4.71a, DC 5293  (1999).  
Here, the Board finds recent medical evidence of muscle spasm 
and mild weakness of the left lower extremity.  It also finds 
clinical suggestion of some nerve root involvement, evidenced 
by intermittently positive straight leg raising and Lasegue's 
sign.  However, the evidence also shows that ankle jerks are 
present and equal, that strength is normal, and that 
sensorium is intact.  Furthermore, the 1998 VA examination 
report states that her painful motion and left-sided weakness 
was only "mild."  Her muscle spasms, apparently the most 
significant manifestation, were described as "moderate."  
Overall, the Board finds that the veteran's low back disorder 
most closely resembles moderate intervertebral disc syndrome.  
Together with her functional impairment, described supra, the 
Board finds that a 20 percent rating is justifiable under DC 
5293.  However, her disability does not resemble severe or 
pronounced intervertebral disc syndrome with only 
intermittent relief.  As such, there is no basis for 
entitlement to an increased disability rating under this 
code.  38 C.F.R. § 4.71a, DC 5293  (1999).

In light of the above, the Board finds that the veteran is 
not entitled to a disability rating in excess of 20 percent 
pursuant to the Rating Schedule.  The Board has considered 
all potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran or 
her representative, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), but finds no provision upon which to 
assign a higher rating.  In making this determination, the 
Board has considered both objective manifestations and 
functional impairment of her low back disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  It must conclude that her 
disability does not resemble that contemplated by a 
disability rating in excess of 20 percent under either DC 
5021-5292 or DC 5293.  The preponderance of the evidence is 
against her claim.  The evidence regarding this issue is not 
so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991).


ORDER

An increased disability rating for dorsolumbar paravertebral 
myositis, status post fracture of the L3-4 transverse process 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

